 
Exhibit 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”), originally executed as of the 19th day
of March, 2007, and amended on the 4th day of August, 2008 is hereby amended
this 5th day of May, 2009 by and between ATS Corporation, a Delaware corporation
(the “Corporation”), and Dr. Edward H. Bersoff, a resident of the State of
Maryland (the “Executive”).
 
WHEREAS, the Executive commenced service as the Corporation’s Chairman,
President and Chief Executive Officer on January 16, 2007, the date of the
closing of the Corporation’s acquisition of Advanced Technology Systems, Inc.;
and
 
WHEREAS, the Corporation and the Executive initially formalized the terms of the
employment relationship in this Agreement on March 19, 2007; and
 
WHEREAS, the Corporation and the Executive amended the agreement on August 4,
2008 to extend the term and make certain other revisions to the terms of such
employment relationship; and
 
WHEREAS, the parties desire to further extend the term of the Executive’s
service as Chief Executive Officer through December 31, 2011; and
 
WHEREAS, the Executive and the Corporation wish to formalize such extension to
the Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements made
herein, and intending to be legally bound hereby, the Corporation and the
Executive hereby agree to amend and restate the Agreement in the form
hereinafter set forth:
 
1.           Employment; Duties.
 
(a)           Employment and Employment Period.  The Corporation shall employ
the Executive to serve as the Corporation’s Chairman, Chief Executive Officer,
and President (the “Chairman/CEO”) for a period to be agreed upon by the
Executive and the Compensation Committee of the Board of Directors (the
“Compensation Committee”), such period currently expected to extend until on or
about December 31, 2011 (the “Employment Period”). Further, the phrase
“termination of employment” as used hereinafter, shall be deemed to be
“separation from service” under Section 409A of the Internal Revenue Code (the
“Code”).  The Employment Period may be extended by mutual agreement of the
parties.
 
(b)           Offices, Duties and Responsibilities.  The Executive shall perform
such customary, appropriate and reasonable executive duties as are usually
performed by a corporation’s Chairman, Chief Executive Officer and President
.  The Executive’s offices shall be located at the Corporation’s headquarters
building in McLean, Virginia.
 

--------------------------------------------------------------------------------


 
(c)           Devotion to Interests of the Corporation.  Except as expressly
authorized by the Board and so long as the Executive serves as Chairman/CEO, the
Executive will not, without the prior written consent of the Corporation,
directly or indirectly engage in any other business activities or pursuits,
except activities in connection with (i) any professional, charitable or civic
activities (other than as an officer), (ii) personal investments, (iii) serving
as an executor, trustee or in another similar fiduciary capacity for a
non-commercial entity, and (iv) continued service on a number of corporate
boards consistent with the Executive’s current board service; provided, however,
that any such activities do not materially interfere with the performance of his
responsibilities and obligations pursuant to this Agreement.  The Executive
shall use his best efforts to promote the interests and welfare of the
Corporation.
 
2.           Compensation and Fringe Benefits.
 
(a)           Base Compensation.  So long as the Executive serves as
Chairman/CEO, the Corporation shall pay the Executive a base salary at the rate
of $300,000 per year, as adjusted from time to time with the approval of the
Compensation Committee (“CEO Base Compensation”).  The CEO Base Compensation
shall be payable in installments in accordance with the Corporation’s normal
payroll practices for compensating executive personnel and shall be subject to
payroll deductions and tax withholdings in accordance with the Corporation’s
usual practices and as required by law.
 
(b)           Incentive Compensation.  The Executive shall be entitled to
performance-based incentive compensation within the meaning of Section 409A of
the Code (“Incentive Compensation”) during the Employment Period in an amount up
to 65% of the CEO Base Compensation.  The Incentive Compensation payable for
each performance period  (which shall not be less than twelve (12) months) shall
be contingent on and based on corporate and individual performance criteria
agreed to between the Executive and the Compensation Committee from time to
time.  The target amount payable as Incentive Compensation, as agreed upon
between the Executive and the Compensation Committee from time to time, is
hereinafter referred to as the “Incentive Compensation Target.”
 
(c)           Fringe Benefits.  The Executive shall also be entitled to such
fringe benefits as are generally made available by the Corporation to executive
personnel, including, but not limited to, health insurance. The Executive also
will be reimbursed for reasonable expenses incurred in connection with travel
and entertainment related to the Corporation’s business and affairs, to be paid
by the Corporation in a manner consistent with past practice and as amended by
any subsequent changes of corporate policy.
 
(d)           Restricted Stock.  In connection with the initial execution of
this Agreement in March 2007, the Executive was awarded one hundred fifty
thousand (150,000) shares of restricted stock under the terms of the Company’s
2006 Omnibus Incentive Compensation Plan, thirty thousand (30,000) of such
shares to vest on each December 31 during the Employment Period commencing with
December 31, 2007 so long as the Executive continues to serve as Chairman/CEO,
and with acceleration following a change in control as defined in the applicable
award agreement.
 

--------------------------------------------------------------------------------


 
3.           Trade Secrets.  The Executive shall not use or disclose any of the
Corporation’s trade secrets or other confidential information.  The term “trade
secrets or other confidential information” includes, by way of example, matters
of a technical nature, such as scientific, trade and engineering secrets,
“know-how,” formulae, secret processes or machines, inventions, computer
programs (including documentation of such programs) and research projects, and
matters of a business nature, such as proprietary information about costs,
profits, markets, sales, lists of customers, plans for future development, and
other information of a similar nature that is designated as confidential or
generally maintained as confidential or proprietary by the Corporation.  After
termination of the Executive’s employment, the Executive shall not use or
disclose trade secrets or other confidential information unless such information
becomes a part of the public domain other than through a breach of the
Corporation's policies or is disclosed to the Executive by a third party who is
entitled to receive and disclose such information.
 
4.           Return of Documents and Property.  Upon the effective date of
notice of the Executive’s or the Corporation’s election to terminate the
Executive’s employment, or at any time upon the request of the Corporation, the
Executive (or his heirs or personal representatives) shall deliver to the
Corporation (a) all documents and materials containing trade secrets or other
confidential information relating to the Corporation's business and affairs, and
(b) all documents, materials and other property belonging to the Corporation,
which in either case are in the possession or under the control of the Executive
(or his heirs or personal representatives).
 
5.           Discoveries and Works.  All discoveries and works made or conceived
by the Executive during his employment by the Corporation, jointly or with
others, that relate to the Corporation's activities shall be owned by the
Corporation.  The term “discoveries and works” includes, by way of example,
inventions, computer programs (including documentation of such programs),
technical improvements, processes, drawings and works of authorship.  The
Executive shall (a) promptly notify, make full disclosure to, and execute and
deliver any documents requested by, the Corporation to evidence or better assure
title to such discoveries and works in the Corporation, (b) assist the
Corporation in obtaining or maintaining for itself at its own expense United
States and foreign patents, copyrights, trade secret protection or other
protection of any and all such discoveries and works, and (c) promptly execute,
whether during his employment by the Corporation or thereafter, all applications
or other endorsements necessary or appropriate to maintain patents and other
rights for the Corporation and to protect its title thereto.  Any discoveries
and works which, within six months after the termination of the Executive’s
employment by the Corporation, are made, disclosed, reduced to a tangible or
written form or description, or are reduced to practice by the Executive and
which pertain to the business carried on or products or services being sold or
developed by the Corporation at the time of such termination shall, as between
the Executive and the Corporation, be presumed to have been made during the
Executive’s employment by the Corporation.  Set forth on Schedule 5 attached
hereto is a list of inventions, patented or unpatented, if any, including a
brief description thereof, which are owned by the Executive, which the Executive
conceived or made prior to his employment by the Corporation and which are
excluded from this Agreement.
 

--------------------------------------------------------------------------------


 
6.           Termination.
 
(a)           Upon thirty (30) days’ prior written notice the Corporation may
terminate the Executive’s employment, with or without “Cause,” as defined in
Section 6(f) below.  Upon thirty (30) days’ prior written notice, the Executive
may terminate his employment, with or without “Good Reason,” as defined in
Section 6(e) below.  Upon any termination of the Executive’s employment (the
“Date of Termination”) for any reason, the Corporation shall:
 
 
(i)
pay to the Executive any unpaid CEO Base Compensation through the Date of
Termination;

 
 
(ii)
pay to the Executive any unpaid Incentive Compensation earned with respect to
completed performance periods but not paid through the date of termination under
the terms of applicable incentive compensation arrangements; and

 
 
(iii)
provide to or for the benefit of the Executive the benefits, if any, otherwise
expressly provided under this Section 6, Section 7 or Section 8, as applicable.

 
Any payments under this Section 6, Section 7 or Section 8 that are to be made in
connection with the termination of the Executive’s employment will be paid in
cash (with deduction of such amount as may be required to be withheld under
applicable law and regulations) within ten (10) business days of the Executive’s
termination of employment; provided, however, that in the event the Executive’s
employment is terminated pursuant to Section 6(b) below, then, at the
Corporation’s election, the “No Cause/Good Reason Termination Fee” (as therein
defined) shall be payable in equal monthly installments over the Applicable
Severance Period (as provided in Section 6(b)) with the first payment due within
five business days after the date of the Executive’s termination of employment
(collectively, the “Termination Fee Installment Payments”).  All other
compensation and employment benefit arrangements provided for in this Agreement
shall cease upon such termination of employment except to the extent required by
law or otherwise expressly provided by such arrangements.
 
(b)           In the event the Corporation terminates the Executive’s employment
without Cause or the Executive terminates his employment for Good Reason, then,
in addition to the benefits provided for under Sections 6(a)(i) and 6(a)(ii) and
subject to the provisions of Section 18, the Corporation shall pay to the
Executive (i) a severance benefit equal to the Executive’s then applicable CEO
Base Compensation for a period of twelve (12) months following the termination
of employment if the termination takes place during the Employment  Period (the
“Applicable Severance Period”), (ii) the cost of maintaining the level of health
insurance then maintained by the Executive (including family) under Federal
COBRA laws for a period of eighteen (18) months following the effective date of
the termination, plus (iii) an amount equal to fifty percent (50%) of the
Incentive Compensation Target, if any, applicable for the first calendar year
ending during the Applicable Severance Period (collectively, the “No Cause/Good
Reason Termination Fee”).  In addition, all unvested restricted stock, stock
options and any other equity-based compensation arrangements shall vest, and all
stock options and other equity-based compensation arrangements that must be
exercised shall be exercisable in accordance with the applicable award
agreement. On or before March 15 of the calendar year following the calendar
year in which the Executive’s employment with the Corporation is terminated, the
Corporation shall calculate the amount of Incentive Compensation the Executive
would have received had the Executive remained employed by the Corporation for
the entire applicable calendar year.  To the extent that the amount of the
Incentive Compensation the Executive would have received had the Executive
remained employed by the Corporation for the entire applicable calendar year is
in excess of 50% of the Incentive Compensation Target for that year (the
“Overage Amount”), the Corporation shall then promptly pay to the Executive the
Overage Amount.  No Overage Amount shall be payable in respect of years
following the year in which the Executive’s employment with the Corporation is
terminated.



--------------------------------------------------------------------------------




(c)           In the event the Corporation terminates the Executive’s employment
for Cause, then, in addition to the benefits provided for under Sections 6(a)(i)
and 6(a)(ii), all unvested stock options and any other equity-based compensation
arrangements shall be terminated and all vested stock options shall be
exercisable in accordance with the applicable award agreement.
 
(d)           In the event the Executive terminates his employment without Good
Reason, then, in addition to the benefits provided for under Sections 6(a)(i)
and 6(a)(ii), all unvested stock options and any other equity-based compensation
arrangements shall be terminated and all vested stock options shall be
exercisable in accordance with the applicable award agreement.
 
(e)           For purposes of this Agreement, the Executive shall be considered
to have “Good Reason” to terminate his employment if, without his express
written consent (except as contemplated by this Agreement or in connection with
the termination of his employment voluntarily by Executive, by the Corporation
for Cause, or under the circumstances described in Section 8 hereof), (i) the
responsibilities of the Executive are substantially reduced or altered, (ii) the
Executive’s CEO Base Compensation is reduced without his consent, or (iii) the
Executive’s offices are relocated anywhere other than within a fifty (50) mile
radius of his office in McLean, Virginia; provided, however, that if the
Executive terminates this Agreement for one or more of the reasons stated in
clauses (i) or (ii), the Corporation shall have a period of thirty (30) business
days after actual receipt written notice of the Executive’s assertion of Good
Reason to cure the basis for such assertion, and, in the event of cure (or the
commencement of steps reasonably designed to result in prompt cure), the
assertion of Good Reason shall be null and void.
 
(f)           For purposes of this Agreement, the Corporation shall have “Cause”
to terminate the Executive’s employment hereunder upon (i) the continued,
willful and deliberate failure of the Executive to perform his duties in a
manner substantially consistent with the manner prescribed by the Board (other
than any such failure resulting from his incapacity due to physical or mental
illness), (ii) the engaging by the Executive in misconduct materially and
demonstrably injurious to the Corporation, (iii) the conviction of the Executive
of commission of a felony, whether or not such felony was committed in
connection with the Corporation’s business, or (iv) the circumstances described
in Section 8 hereof, in which case the provisions of Section 8 shall govern the
rights and obligations of the parties; provided, however, that if the
Corporation terminates this Agreement for one or more of the reasons stated in
clauses (i) or (ii), the Executive shall have a period of thirty (30) business
days after actual receipt written notice of the Corporation’s assertion of Cause
to cure the basis for such assertion, and, in the event of cure (or the
commencement of steps reasonably designed to result in prompt cure), the
assertion of Cause shall be null and void.
 

--------------------------------------------------------------------------------


 
(g)           Notwithstanding any other provision hereof, the Executive shall
not be entitled to receive any payment under Section 6 or 7 of this Agreement
that is treated as “deferred compensation” within the meaning of Section 409A of
the Code and the regulations thereunder prior to the time such payment is
permitted to be made under Section 409A(a)(2)(B) of the Code.
 
7.           Change in Control.
 
(a)           All unvested restricted stock, stock options and any other
equity-based compensation arrangements theretofore granted to the Executive
shall vest in full on the date of a “Change in Control” (as defined in Section
7(c) below).
 
(b)           In the event that the Corporation terminates the Executive’s
employment with the Corporation without Cause within twelve months after a
“Change in Control” (as defined in Section 7(c) below), or if the Executive
terminates his employment with the Corporation for Good Reason (in accordance
with Sections 6(e) and (f) above) within twelve months after a Change in
Control, then, in addition to the benefits provided for under Sections 6(a)(i)
and 6(a)(ii), the Corporation shall pay to the Executive  a severance benefit
equal to (i) the Executive’s then applicable annual CEO Base Compensation for
the Applicable Severance Period, (ii) the cost of maintaining the level of
health insurance then maintained by the Executive (including family) under
Federal COBRA laws for  a period of eighteen (18) months following the effective
date of the termination, plus (iii) an amount equal to one hundred percent
(100%) of the Incentive Compensation Target, if any, applicable during the first
calendar year ending during the Applicable Severance Period.  The severance
benefit shall be payable in Termination Fee Installment Payments; that is, in
equal monthly installments over the Applicable Severance Period (as defined in
Section 6(b)) with the first payment due within five business days after the
date of the Executive’s termination of employment.  In addition, all stock
options and other equity-based compensation arrangements that must be exercised
shall be exercisable in accordance with the terms of the applicable award
agreement.
 
(c)           For purposes of this Agreement, “Change in Control” shall mean an
occurrence of any of the following events:
 
 
(i)
an acquisition (other than directly from the Corporation) of any voting
securities of the Corporation (the “Voting Securities”) by any “person or group”
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (the “Exchange Act”)) other than an employee benefit plan of the
Corporation, immediately after which such person or group has “Beneficial
Ownership” (within the meaning of Rule 13d-3 under the Exchange Act) of more
than fifty percent (50%) of the combined voting power of the Corporation's then
outstanding Voting Securities; or

 
 
(ii)
the consummation of (A) a merger, consolidation or reorganization involving the
Corporation, unless the company resulting from such merger, consolidation or
reorganization (the “Surviving Corporation”) shall adopt or assume this
Agreement and the stockholders of the Corporation immediately before such
merger, consolidation or reorganization own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the Surviving Corporation in substantially
the same proportion as their ownership immediately before such merger,
consolidation or reorganization, (B) a complete liquidation or dissolution of
the Corporation, or (C) a sale or transfer of all or substantially all of the
assets of the Corporation.

 

--------------------------------------------------------------------------------


 
(d)           In the event that, as a result of payments to or for the benefit
of the Executive under this Agreement or otherwise in connection with a Change
in Control, any state, local or federal taxing authority imposes any taxes on
the Executive that would not be imposed but for the occurrence of a Change in
Control, including any excise tax under Section 4999 of the Internal Revenue
Code and any successor or comparable provision, then, in addition to the
benefits provided for under Sections 6(a)(i) and 6(a)(ii) and under Sections
7(a) and 7(b), the Corporation (including any successor to the Corporation)
shall pay to the Executive at the time any such tax becomes payable an amount
equal to the amount of any such tax imposed on Executive.
 
8.           Disability; Death.
 
(a)           If, prior to the expiration or termination of the Employment
Period, the Executive shall be unable to perform his duties by reason of
disability or impairment of health for at least six consecutive calendar months,
the Corporation shall have the right to terminate the Executive’s employment on
account of disability by giving written notice to the Executive to that effect,
but only if at the time such notice is given such disability or impairment is
still continuing.  In the event of a dispute as to whether the Executive is
disabled within the meaning of this Section 8(a), either party may from time to
time request a medical examination of the Executive by a doctor selected by the
Corporation, and the written medical opinion of such doctor shall be conclusive
and binding upon the parties as to whether the Executive has become disabled and
the date when such disability arose.  The cost of any such medical examination
shall be borne by the Corporation.  If the Corporation terminates the
Executive’s employment on account of disability, then, in addition to the
benefits provided for under Sections 6(a)(i) and 6(a)(ii), all unvested stock
options and any other equity-based compensation arrangements shall be
terminated, and all vested stock options shall be exercisable in accordance with
the terms of the applicable award agreement.
 
(b)           If, prior to the expiration or termination of the Employment
Period, the Executive shall die, then, in addition to the benefits provided for
under Sections 6(a)(i) and 6(a)(ii), the Employment Period shall terminate
without further notice.  In such an event, all unvested stock options and any
other equity-based compensation arrangements shall be terminated, and all vested
stock options shall be exercisable in accordance with the terms of the
applicable award agreement.
 

--------------------------------------------------------------------------------


 
(c)           Nothing contained in this Section 8 shall impair or otherwise
affect any rights and interests of the Executive under any insurance
arrangements, death benefit plan or other compensation plan or arrangement of
the Corporation which may be adopted by the Board.
 
9.           Non-Competition/Non-Solicitation.
 
(a)           Non-Competition.       The Executive agrees that for a period
commencing on the Effective Date and ending at the end of the Applicable
Severance Period (the “Non-Competition Period”), the Executive will not, except
as otherwise provided herein, engage or participate, directly or indirectly, as
principal, agent, officer, employee, employer or consultant or in any other
comparable capacity, in the conduct or management of, any business which is
competitive with any business conducted by the Corporation.  For the purpose of
this Agreement, a business shall be considered to be competitive with the
business of the Corporation only if such business is engaged in providing
services similar to (i) any service currently provided by the Corporation or
provided by the Corporation during the Employment Period; (ii) any service which
in the ordinary course of business during the Non-Competition Period evolves
from or results from enhancements to the services provided by the Corporation as
of the Effective Date or during the Non-Competition; or (iii) any future service
of the Corporation as to which the Executive materially and substantially
participated in the design or enhancement.  Nothing in this Section 9(a) shall
be interpreted to prohibit the Executive from continuing to serve as a
non-employee member of the board of directors of services companies that may
compete with the Corporation or, during the Chairman Only Period, as the
non-executive chairman of the board of such companies.
 
(b)           Non-Solicitation of Employees.  During the Non-Competition Period,
the Executive will not (for the Executive’s own benefit or for the benefit of
any person or entity other than the Corporation) solicit, or assist any person
or entity other than the Corporation to solicit, any officer, director,
executive or employee of the Corporation or its affiliates to leave his or her
employment.
 
(c)           Reasonableness.  The Executive acknowledges that (i) the markets
served by the Corporation are national and are not dependent on the geographic
location of executive personnel or the businesses by which they are employed,
(ii) the length of the Non-Competition Period is related to the length of the
Employment Period and the Corporation’s agreement to provide severance benefits
as set forth in Sections 6 or 7, above, that, under certain circumstances, will
provide additional compensation to the Executive upon the termination of the
Executive’s employment; and (iii) the above covenants are reasonable on their
face, and the parties expressly agree that such restrictions have been designed
to be reasonable and no greater than is required for the protection of the
Corporation.
 
(d)           Investments.  Nothing in this Agreement shall be deemed to
prohibit the Executive from owning equity or debt investments in any
corporation, partnership or other entity which is competitive with the
Corporation, provided that such investments (i) are passive investments and
constitute five percent (5%) or less of the outstanding equity securities of
such an entity the equity securities of which are traded on a national
securities exchange or other public market, or (ii) are approved by the
Compensation Committee.
 

--------------------------------------------------------------------------------


 
10.           Waiver.  The waiver of the breach of any term or provision of this
Agreement shall not operate as or be construed to be a waiver of any other or
subsequent breach of this Agreement.  Failure by the Executive or the
Corporation to insist upon strict compliance with any provision of this
Agreement or to assert any right the Executive or the Corporation may have
hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason, shall not be deemed to be a waiver of such
provision or right or of any other provision or rights under this Agreement.
 
11.           Enforcement.  The Executive agrees that the Corporation’s remedies
at law for any breach or threat of breach by him of Sections 3, 4, 5 or 9 hereof
will be inadequate, and that the Corporation shall be entitled to an injunction
or injunctions to prevent breaches of Sections 3, 4, 5 or 9 hereof and to
enforce specifically the terms and provisions thereof, in addition to any other
remedy to which the Corporation may be entitled at law or equity.  If the
Corporation sues to enforce Sections 3, 4, 5 or 9 hereof and fails to prevail in
such proceeding, the court shall award to the Executive his reasonable fees for
his attorneys, the reasonable expenses of his witnesses, and any other
reasonable expenses incurred in connection with the proceeding to the extent
that the court determines that the Executive has prevailed in such proceeding.
 
12.           Arbitration.  Any dispute or claim other than those referred to in
Section 11, arising out of or relating to this Agreement or otherwise relating
to the employment relationship between the Executive and the Corporation, shall
be submitted to arbitration, in Fairfax County, Virginia, before a single
arbitrator, in accordance with the rules of the American Arbitration Association
as the exclusive remedy for such claim or dispute.  The Executive and the
Corporation agree that such arbitration will be confidential and no details,
descriptions, settlements or other facts concerning such arbitration shall be
disclosed or released to any third party without the specific written consent of
the other party, unless required by law or court order or in connection with
enforcement of any decision in such arbitration.  Any damages awarded in such
arbitration shall be limited to the contract measure of damages, and shall not
include punitive damages.  In any proceeding, whether commenced by the Executive
or by the Corporation, the arbitrator shall award to the Executive his
reasonable fees for his attorneys, the reasonable expenses of his witnesses, and
any other reasonable expenses incurred in connection with the arbitration to the
extent that the arbitrator determines that the Executive has prevailed in such
proceeding.
 
13.           Full Settlement.  The Corporation’s obligation to make any
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Corporation may have against
the Executive or others.  In no event shall the Executive be obligated to seek
other employment or take other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced whether or not the Executive obtains other
employment.
 
14.           Severability.  Should any provision of this Agreement be
determined to be unenforceable or prohibited by any applicable law, such
provision shall be ineffective to the extent, and only to the extent, of such
unenforceability or prohibition without invalidating the balance of such
provision or any other provision of this Agreement, and any such
unenforceability or prohibition in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 

--------------------------------------------------------------------------------


 
15.           Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute one and the same
instrument.
 
16.           Assignment.  The Executive’s rights and obligations under this
Agreement shall not be assignable by the Executive.  The Corporation's rights
and obligations under this Agreement shall not be assignable by the Corporation
except as incident to the transfer, by merger or otherwise, of all or
substantially all of the business of the Corporation in a transaction in which
the successor entity remains obligated under, or by operation of law or
otherwise assumes, the Corporation’s obligations under this Agreement.  In the
event of any such assignment by the Corporation, all rights of the Corporation
hereunder shall inure to the benefit of the assignee.
 
17.           Notices.  Any notice required or permitted under this Agreement
shall be deemed to have been effectively made or given if in writing and
personally delivered or sent by registered or certified U.S. mail, UPS or
recognized overnight courier, properly addressed in a sealed envelope, with
delivery charges prepaid.  Unless otherwise changed by notice, notice shall be
properly addressed to the Executive if addressed to:
 
Dr. Edward H. Bersoff
7710 Woodmont Ave., Unit 1210
Bethesda, MD  20814


and properly addressed to the Corporation if addressed to:


ATS Corporation
7925 Jones Branch Drive
McLean, Virginia 22102
Attention:  Chairman of Compensation Committee



--------------------------------------------------------------------------------




18.           Compliance with Section 409A.  Because the parties hereto intend
that any payment under this Agreement shall be paid in compliance with Section
409A of the Code (“Section 409A”) and all regulations, guidance and other
interpretative authority thereunder, such that there will be no adverse tax
consequences, interest or penalties as a result of such payments, the parties
hereby agree to modify this Agreement with respect to the timing (but not the
amount) of any payment to the extent necessary to comply with Section 409A and
avoid application of any taxes, penalties or interest
thereunder.  Notwithstanding any provision of this Agreement to the contrary, if
the Executive is a “specified employee” as defined in Section 409A, the
Executive shall not be entitled to any payments upon Date of Termination until
the earlier of (a) the date which is six (6) months after Date of Termination
for any reason other than death, or (b) the date of the Executive’s death.  Any
amounts otherwise payable to the Executive following Date of Termination that
are not so paid by reason of this Section 18 shall be paid as soon as
practicable after the date that is six (6) months after Date of Termination (or,
if earlier, the date of the Executive’s death).  The provisions of this Section
18 shall only apply if, and to the extent, required to comply with Section 409A
in a manner such that the Executive is not subject to additional taxes and/or
penalties under Section 409A.


19.           Miscellaneous.  Except for the separate agreement related to the
award of restricted stock contemplated by Section 2(a), this Agreement
constitutes the entire agreement, and terminates and supersedes all prior
agreements, of the parties hereto relating to the subject matter hereof, and
there are no written or oral terms or representations made by either party other
than those contained herein, except that nothing contained in this Agreement
shall invalidate or supersede the terms of any previously or subsequently
granted stock options or other equity-based compensation arrangements (including
without limitation the provisions thereof relating to post termination
exercisability) to the extent that such stock options or arrangements provide
more favorable terms to the Executive.  The validity, interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the Commonwealth of Virginia, without giving effect to conflicts of laws
principles.  The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement effective as of the day and year first above written.
 
EXECUTIVE:
       
/s/ Dr. Edward H. Bersoff
   
Dr. Edward H. Bersoff
     
CORPORATION:
       
ATS Corporation
   
a Delaware Corporation
 

 

 
By:
/s/ Joseph A. Saponaro
     
Joseph A. Saponaro
     
Chairman, Compensation Committee
 

 

--------------------------------------------------------------------------------


 
SCHEDULE 5
 
Inventions Owned by Executive
 
None